In the Supreme Court of Georgia



                                             Decided: September 22, 2014


                      S14A0763. THE STATE v. HOOD.

      BLACKWELL, Justice.

      James Hood was tried by a Clarke County jury, convicted of murder and

several other crimes, and sentenced for the murder to a term of imprisonment for

life with the possibility of parole. The State appeals, contending that Hood

instead should have been sentenced to imprisonment for life without the

possibility of parole. The problem is, Hood filed a timely motion for new trial,

his motion was pending when the State filed its notice of appeal, and as far as

we know, his motion still is pending today.

      At this point, the State’s notice of appeal has not yet ripened, and the trial

court retains jurisdiction to dispose of the motion for new trial. See Housing

Auth. of City of Atlanta v. Geter, 252 Ga. 196, 197 (312 SE2d 309) (1984). If

the motion for new trial is granted, the judgment from which the State now

seeks to appeal will be set aside, and the notice of appeal previously filed by the

State will be rendered moot, although the State might then, of course, file
another notice of appeal to exercise its statutory prerogative to appeal from the

grant of a new trial. See OCGA § 5-7-1 et seq. If the motion for new trial is

denied, the judgment from which the State now seeks to appeal will stand, and

the notice of appeal previously filed by the State then will ripen. See, e.g., Heard

v. State, 274 Ga. 196, 197 (1), n. 2 (552 SE2d 818) (2001); Miller v. State, 273
Ga. 831, n. 1 (546 SE2d 524) (2001); Hann v. State, 292 Ga. App. 719, 720 (1)

(665 SE2d 731) (2008); Hearst v. State, 212 Ga. App. 492, 494 (2) (441 SE2d

914) (1994); O’Kelly v. State, 196 Ga. App. 860 (1) (397 SE2d 197) (1990);

Hope v. State, 193 Ga. App. 202, 203 (1) (a) (387 SE2d 414) (1989). In the

meantime, however, this case properly remains within the jurisdiction of the trial

court. Accordingly, the appeal is dismissed.1

       Appeal dismissed. All the Justices concur.




       1
       See generally Christopher J. McFadden et al., Ga. Appellate Practice, §§ 11:16-11:23
(2013-2014 ed.).

                                            2